Order

Plaintiffs motion for rehearing, filed February 26, 1982,* is granted and the court’s order of January 29, 1982 (3 CIT 52 (1981) dismissing the action for lack of jurisdiction is hereby vacated. See United States v. Accurate Mould Co., 4 CIT 81 (1982).

Pursuant to a joint motion of the parties, ruling on this petition was suspended on May 7, 1982 for 90 days to enable the parties to explore possible settlement. The 90-day period has now expired without settlement having been accomplished.